                                           Case 5:20-cv-06430-BLF Document 9 Filed 12/08/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                               UNITED STATES DISTRICT COURT
                                   9                            NORTHERN DISTRICT OF CALIFORNIA
                                  10    KENNETH ALLAN COOPER,                           Case No. 20-06430 BLF (PR)
                                  11                  Plaintiff,                        ORDER OF DISMISSAL
                                  12            v.
Northern District of California
 United States District Court




                                  13    KATHLEEN ALLISON, et al.
                                  14                 Defendants.
                                  15

                                  16          On September 14, 2020, Plaintiff, proceeding pro se, filed a letter attempting to
                                  17   initiate a civil rights action pursuant to 42 U.S.C. § 1983. Dkt. No. 1. On the same day,
                                  18   the Clerk sent Plaintiff a notice informing him that he must file a complaint on the proper
                                  19   form within twenty-eight days or the action would be dismissed. Dkt. No. 2. A blank
                                  20   complaint form and postage-paid return envelope were enclosed with the notice. Id. The
                                  21   Clerk also sent a separate notice informing Plaintiff that he needed to either pay the filing
                                  22   fee or file an In Forma Pauperis (“IFP”) application within twenty-eight days to avoid
                                  23   dismissal. Dkt. No. 3.
                                  24          On October 2, 2020, the Plaintiff filed a complaint. Dkt. No 5. On the same day,
                                  25   Plaintiff filed a letter stating that his counselor mailed his IFP application. Dkt. No. 4.
                                  26   Because no IFP application was ever received, the Court sua sponte granted an extension
                                  27   of time on October 23, 2020, providing Plaintiff with another twenty-eight days to file the
                                  28
                                             Case 5:20-cv-06430-BLF Document 9 Filed 12/08/20 Page 2 of 2




                                   1   IFP application. Dkt. No. 8. The deadline, November 20, 2020, has passed, and Plaintiff
                                   2   has failed to pay the filing fee or file an IFP application.
                                   3            Accordingly, this action is DISMISSED without prejudice for failure to pay the
                                   4   filing fee or file a completed IFP application. The Clerk shall terminate all pending
                                   5   motions and close the file.
                                   6            IT IS SO ORDERED.
                                   7   Dated: _December 8, 2020____                          ________________________
                                                                                             BETH LABSON FREEMAN
                                   8
                                                                                             United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26   Order of Dismissal
                                       P:\PRO-SE\BLF\CR.20\06430.Cooper.dis-ifp-compl.

                                  27

                                  28                                                     2
